                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

KRIS R. FINKBEINER,

              Plaintiff,                                CASE NO. 13-13906
                                                        HON. MARIANNE O. BATTANI

       v.


COMMISSIONER OF SOCIAL
SECURITY,

           Defendant.
_________________________/


ORDER ADOPTING REPORT AND RECOMMENDATION AND GRANTING MOTION
                   FOR ENTRY OF JUDGMENT

       Plaintiff Kris Finkbeiner brought this action pursuant to 42 U.S.C. § 405(g),

challenging the final decision of the Commissioner denying Plaintiff’s application for

supplemental security income and disability insurance benefits. The matter was

remanded pursuant to Sentence Six for further proceedings, and the Court retained

jurisdiction over the action. The post-remand agency proceedings have been

completed, and the results have been filed with the Court.

       Therefore, on April 29, 2019, Defendants moved for entry of judgment (ECF No.

37). In a Report and Recommendation dated June 11, 2019, Magistrate Judge Mona K.

Majzoub recommended the motion be granted.

       Notably, after the administrative law judge conducted further proceedings, he

found that Plaintiff was not disabled within the meaning the Social Security Act. (Tr.

647-80). As noted in the Report and Recommendation, Defendant incorrectly
characterized the decision as fully favorable and that Plaintiff was disabled within the

meaning of the Social Security Act. (See ECF No. 39 n.3). The mischarterization is

immaterial to the resolution of the motion.

       Because the time to file exceptions has expired, and no party has filed a

response to the motion, the Court ADOPTS MAGISTRATE JUDGE MONA K.

MAJZOUB’S REPORT AND RECOMMENATION AND GRANTS the motion to enter

judgment.

       IT IS SO ORDERED.


Date: August 14, 2019                             s/Marianne O. Battani
                                                  MARIANNE O. BATTANI
                                                  United States District Judge




                                              2
